


Exhibit 10.10(a)


EMPLOYEE RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE TERMS OF THE
AMENDED AND RESTATED METROPCS COMMUNICATIONS, INC.
2004 EQUITY INCENTIVE COMPENSATION PLAN


THIS EMPLOYEE RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), effective as
of [OPTION DATE] (the “Grant Date”), is by and between MetroPCS Communications,
Inc., a Delaware corporation (the “Company”), and [FIRST NAME, MIDDLE NAME, LAST
NAME] (the “Grantee”).
1.    Grant of Restricted Stock.
(a)    The Company grants to Grantee [TOTAL SHARES GRANTED] restricted shares
(“Restricted Stock”) of the Company's common stock, par value $0.0001 per share
(the “Common Stock”), with a grant date effective as of the Grant Date specified
above.
(b)    The Restricted Stock is granted pursuant to, and implemented in part by,
the Amended and Restated MetroPCS Communications, Inc. 2004 Equity Incentive
Compensation Plan, as it may be further amended and in effect from time to time
(the “2004 Plan”), and is subject to the provisions of the 2004 Plan, which is
incorporated by reference into and made a part of this Agreement in its
entirety, and administrative interpretations thereunder, if any, adopted by the
Company's Compensation Committee, as well as the provisions of this Agreement.
(c)    The Restricted Stock, on and after the Grant Date, unless and until such
Restricted Stock is forfeited to or cancelled by the Company, will have all of
the rights and privileges of a holder of Common Stock of record of the Company
with respect to such Restricted Stock, including all voting and dividend rights,
stock split rights, and other rights and privileges available under the
Company's Certificate of Incorporation, Bylaws, and applicable law, and will be
subject only to such restrictions as are applicable to the Restricted Stock
under this Agreement and under the 2004 Plan.
(d)    By acceptance of this Restricted Stock, Grantee agrees to be bound by all
the terms, conditions, and limitations of both this Agreement and the 2004 Plan,
as implemented by this Agreement. In the event of a conflict between this
Agreement and the 2004 Plan, this Agreement shall control.
(e)    All capitalized terms have the meanings set forth in the 2004 Plan unless
otherwise specifically provided in this Agreement. All references to specified
“Sections” pertain to sections of this Agreement unless otherwise provided.
2.    Vesting.
(a)    Vesting of the Restricted Stock shall be measured from the Grant Date
(the “Vesting Commencement Date”).
(b)    Unless accelerated as provided in Section 4 of this Agreement, the
Restricted Stock subject to this Agreement shall vest as set forth below.
Notwithstanding anything in this Agreement to the contrary, no portion of the
Restricted Stock will vest after Grantee's cessation of service with the
Company. Partial shares of Restricted Stock will not vest.




--------------------------------------------------------------------------------




The Restricted Stock shall vest in installments in accordance with the following
schedule:
Vesting Dates
Percentage of Restricted Stock
Vested on Such Vesting Date
Vesting Commencement Date
—%
12-month anniversary of Vesting Commencement Date
25%
Following the 12-month anniversary of the Vesting Commencement Date, each
quarterly anniversary of the Vesting Commencement Date for 12 successive
quarters
6.25%



(c)    Except as provided in Section 8(a) hereof, the Restricted Stock may be
sold, transferred, alienated, pledged or hypothecated only to the extent that,
and only after, the Restricted Stock has vested. The Restricted Stock is also
restricted in the sense that the Restricted Stock may be forfeited to the
Company; in the event that the Restricted Stock is forfeited to the Company as
provided in Section 3 of this Agreement, the Company shall have the right to
deliver the Restricted Stock to the Company's transfer agent for, at the
Company's election, cancellation or transfer to the Company. The Restricted
Stock will become fully vested, transferable, and saleable upon the occurrence
of a Change of Control as provided in Section 4.
3.    Termination of Employment; Retirement; Death; Disability.
(a)    Upon a termination of Grantee's employment for Retirement, death or
Disability, or for any other reason, the Grantee's rights to the Restricted
Stock will be governed by the terms of Section 10.11 of the 2004 Plan, including
that upon a termination of Grantee's employment for Retirement, death or
Disability, or for any other reason, (i) all unvested shares of Restricted Stock
will be immediately forfeited to the Company and (ii) Grantee will retain
ownership of all vested shares of Restricted Stock.
(b)    Notwithstanding any provision herein to the contrary, in the event that
any inconsistency between this Section 3 and any employment agreement entered
into by and between Grantee and the Company, the terms of the employment
agreement will control.
(c)    Notwithstanding any provision herein to the contrary, the vesting of
Restricted Stock for a Grantee who is on military, sick leave or other bona fide
leave of absence will be governed by Section 1.6 of the 2004 Plan.
4.    Change of Control.
(a)    Notwithstanding the vesting schedule noted above in Section 2 and Section
10.12(a) of the 2004 Plan, in the event that a Change of Control occurs, as
defined in Section 1.2 of the 2004 Plan, all restrictions and conditions on the
Restricted Stock then outstanding shall be deemed satisfied in full, and any
restriction period or other limitations on payment in full with respect to the
Restricted Stock shall be deemed to have expired as of the date of the Change of
Control, and the Restricted Stock shall become fully vested, transferable, and
saleable.
(b)    If approved by the Board prior to or within thirty (30) days after such
time as a Change of Control shall be deemed to have occurred, the Board shall
have the right for a forty-five (45) day period immediately following the date
that the Change of Control is deemed to have occurred to require Grantee to
transfer and deliver to the Company the Restricted Stock in exchange for an
amount equal to the “cash value” (defined below) of the Restricted Stock. Such
right shall be exercised by written notice to Grantee.




--------------------------------------------------------------------------------




The cash value of the Restricted Stock shall equal the excess of the “market
value” (defined below) per share of the Common Stock multiplied by the number of
shares of Restricted Stock subject to this Agreement that have not previously
vested and been settled. For purposes of the preceding sentence, “market value”
per share shall mean the higher of (i) the average of the Fair Market Value per
share of Common Stock on each of the five (5) trading days immediately following
the date a Change of Control is deemed to have occurred or (ii) the highest
price, if any, offered in connection with the Change of Control, as determined
by the Board. The amount payable to Grantee by the Company pursuant to this
Section 4(b) shall be in cash or by certified check.
5.    Reorganization of Company and Subsidiaries. The existence of the
Restricted Stock will not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
6.    Certain Restrictions.
(a)    The Committee, in its sole discretion, may issue a separate certificate
for the Restricted Stock subject to the restrictions applicable to the
Restricted Stock, which certificate will contain an appropriate legend
describing such restrictions, and/or may establish an escrow or other custodial
arrangement for holding of the certificate by a person (other than Grantee)
selected by the Committee. The Grantee may be required to execute a stock power
endorsed in blank until such time as the restrictions on the Restricted Stock
have lapsed.
(b)    By accepting the Restricted Stock, Grantee agrees that at the time of
receipt the Restricted Stock may not be covered by an effective registration
statement filed under the Securities Act of 1933, as amended (the “Act”), in
which case Grantee will acquire the Restricted Stock for Grantee's own account
and without a view to resell or distribute in violation of the Act or any other
securities law, and upon any such acquisition, Grantee will enter into such
written representations, warranties and agreements as the Company may reasonably
require in order to comply with the Act or any other securities law or with this
Agreement. Grantee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Restricted
Stock hereunder to comply with any law, rule or regulation that applies to the
Restricted Stock.
(c)    By accepting the Restricted Stock, Grantee agrees to comply with any
applicable restrictions imposed by the Act, including restrictions imposed by
Rule 144 as promulgated under the Act, as amended from time to time.
(d)    By accepting the Restricted Stock, Grantee agrees to comply with the
Company's Policy on the Prevention of Insider Trading and Misuse of Confidential
Information of MetroPCS Communications, Inc. and its Subsidiaries (the “Insider
Trading Policy”) with respect to dispositions of the Restricted Stock, as in
effect from time to time.
(e)    By accepting the Restricted Stock, Grantee acknowledges his or her
understanding and agreement that solely during the period prior to the vesting
of a share of Restricted Stock, (i) each time the holders of Common Stock of
record of the Company are requested to vote on any issue, Grantee shall vote,
and Grantee authorizes the Company to vote, such unvested share of Restricted
Stock “For,” “Against” or “Abstention” in the exact proportion to the “For,”
“Against” or “Abstention” votes that resulted from the




--------------------------------------------------------------------------------




applicable vote prior to taking into consideration the votes of the unvested
Restricted Stock; and (ii) except as provided below, in the event dividends are
declared by the Board, each such dividend payment related to such unvested share
of Restricted Stock shall be forfeited to the Company without payment to
Grantee. Notwithstanding anything contained herein to the contrary, however,
(A)(i) such proportionate voting requirements and dividend forfeitures shall
lapse immediately on each share of Restricted Stock as it vests in accordance
with Sections 2, 3 or 4 of this Agreement, as applicable, and (ii) if a dividend
is designated by the Board at the time it is declared by the Board to constitute
an extraordinary dividend, or the Board authorizes a non-dividend cash payment
(including, but not limited to, an extraordinary dividend or a non-dividend cash
payment made in connection with a Change of Control, recapitalization or other
extraordinary transaction), such extraordinary dividend or non-dividend cash
payment on unvested shares of Restricted Stock shall not be forfeited to the
Company and shall be paid to and may be retained by Grantee and, except as
provided in clause (B) hereof, paid to such holder at the same time as any other
holder of the Company's common stock; and (B) if the extraordinary dividend or
non-dividend cash payment is made in connection with a Change in Control
transaction that results in the acceleration of vesting of the Restricted Stock
to which such extraordinary dividend or non-dividend cash payment relates, then
(i) Grantee will have a right to be paid the extraordinary dividend or
non-dividend cash payment only if the Change in Control occurs, and (ii) the
extraordinary dividend or non-dividend cash payment will be payable only, and
shall be paid within 30 days, after the closing of the Change in Control
transaction.
7.    Delivery of Stock. Promptly following the expiration of the restrictions
on the Restricted Stock as contemplated by Sections 2, 3 and/or 4 of this
Agreement and upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 11 of this Agreement, the Company shall cause to
be issued and delivered to Grantee or Grantee's designee a certificate or other
evidence of the number of Restricted Stock as to which restrictions have lapsed,
free of any restrictive legend relating to the lapsed restrictions. The value of
such Restricted Stock shall not bear any interest owing to the passage of time.
Notwithstanding any provision of this Agreement to the contrary, the issuance of
Common Stock will be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.
8.    Nontransferability of Unvested Shares.
(a)    The unvested Restricted Stock granted pursuant to this document is not
transferable other than in accordance with Section 10.8 of the 2004 Plan.
(b)    Upon any such transfer of unvested Restricted Stock, the terms applicable
to the Grantee, including but not limited to Sections 1, 2, 3, 4, 7, and 8 of
this Agreement, will be equally applicable to the transferee.
(c)    No right or benefit hereunder will in any manner be liable for or subject
to any debts, contracts, liabilities, or torts of the Grantee or of a subsequent
transferee.
(d)    The Committee may also impose on the transferred Restricted Stock
additional terms and conditions deemed necessary or appropriate by the
Committee, including, but not limited to, such written representations, if any,
concerning the holder's intentions with regard to the retention or disposition
of the unvested Restricted Stock being acquired and such written covenants and
agreements, if any, as to the manner of disposal of such unvested Restricted
Stock as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder's death, his
legal representatives, heirs, legatees, or distributees) will not involve a
violation of the Act or any similar or superseding statute




--------------------------------------------------------------------------------




or statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect.
(e)    Such terms and conditions will be set forth in such documents issued to
the transferee as the Committee may deem appropriate.
(f)    The Committee may establish procedures pursuant to which such assignments
will be accomplished.
9.    Amendment and Termination. Neither the Board nor the Committee may
terminate the Restricted Stock without the written consent of the Grantee, and
no amendment or termination of the Restricted Stock may adversely affect the
rights, privileges or benefits of the Grantee under this Agreement without the
written consent of the Grantee; provided, however, that the restrictions of this
Section 9 shall not apply to the extent that applicable legal or securities
requirements may so require an action that is otherwise prohibited by this
Section 9.
10.    No Guarantee of Employment. The Restricted Stock does not confer on the
Grantee any right with respect to employment or other service with the Company
or any of its Affiliates, nor does it interfere in any way with any right the
Company or any of its Affiliates would otherwise have to terminate Grantee's
employment at any time.
11.    Withholding of Taxes. Grantee is liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Stock
hereunder. Grantee agrees to pay to the Company any federal, state, or local
taxes of any kind required by law to be withheld and remitted by the Company
with respect to the Restricted Stock. The Grantee may satisfy such tax
obligation, in whole or in part, by (i) paying the Company any tax withholding
amounts on or before the Restricted Stock vests, (ii) electing to have the
Company withhold a portion of the Restricted Stock otherwise to be delivered
upon vesting of the Restricted Stock with a Fair Market Value equal to the
amount of such minimum tax withholding, or (iii) delivering to the Company other
shares of common stock of the Company with a Fair Market Value equal to the
amount of such minimum tax withholding. The election, if any, must be made on or
before the date that the amount of tax to be withheld is determined. If the
Grantee does not make such payment to the Company or elect to have the Company
withhold a portion of the Restricted Stock to satisfy such withholding
obligations prior to the date that the amount of tax to be withheld is
determined, the Company shall have the right to withhold from any payment of any
kind otherwise due, or Restricted Stock to be delivered, to the Grantee from the
Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to the award or vesting of the Restricted Stock.
12.    No Guarantee or Liability. Neither the Company nor any of its Affiliates
nor the Board or Committee makes any commitment or guarantee that:
(a)    any federal or state tax treatment will apply or be available to any
person eligible for the Restricted Stock; or
(b)    the Common Stock will not suffer from loss or depreciation.
The Company, its Affiliates, the Board and the Committee shall not be liable for
any act, omission or determination taken or made in good faith with respect to
this Agreement or the Restricted Stock granted hereunder.
13.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to Grantee, or to
Grantee's legal representative, heir, legatee or




--------------------------------------------------------------------------------




distributee, in accordance with the provisions hereof, shall, to the extent
thereof, be in full satisfaction of all claims of such persons hereunder. The
Company may require Grantee or Grantee's legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.
14.    Notice and Waiver. All notices to the Company required or permitted under
this Agreement must be in writing and personally delivered or sent by mail and
shall be deemed to be delivered on the date on which it is actually received by
the person to whom it is properly addressed or if earlier the date it is sent
via certified United States mail. Any person entitled to notice hereunder may
waive such notice in writing.
15.    Confidential Information. As partial consideration for the granting of
the Restricted Stock hereunder, Grantee hereby agrees to keep confidential all
information and knowledge, except that which has been disclosed in any public
filings required by law, that Grantee has relating to the terms and conditions
of this Agreement; provided, however, that such information may be disclosed as
required by law and may be given in confidence to Grantee's spouse and tax and
financial advisors. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to
Grantee, as a factor weighing against the advisability of granting any such
future award to Grantee.
16.    Severability. In the event that any provision of the Restricted Stock or
this Agreement is held illegal, invalid or unenforceable for any reason, such
provision will be fully severable, but will not affect the remaining provisions
of the Restricted Stock or this Agreement, and the Restricted Stock and this
Agreement will be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included.
17.    Governing Law. The Restricted Stock and this Agreement will be construed
in accordance with the laws of the State of Delaware to the extent federal law
does not supersede and preempt Delaware law. The obligation of the Company to
deliver Common Stock hereunder is subject to all applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale or delivery of such Common Stock.


Executed this [OPTION_DATE].


METROPCS COMMUNICATIONS, INC.


/s/ J. Braxton Carter


J. Braxton Carter
CFO & Vice Chairman




You, as the above named Grantee, are not required to take any further action to
accept the terms and conditions of this Agreement. If you, as Grantee, desire to
accept the Agreement for the grant of Restricted Stock, subject to the terms and
provisions hereof and the 2004 Plan and administrative interpretations of such
2004 Plan referred to herein, simply retain a copy of this Agreement for your
records, and you shall be DEEMED to have ACCEPTED the Agreement and you shall be
DEEMED to become a party to such Agreement, being bound to its terms and
conditions. By acceptance, Grantee confirms that the 2004 Plan and the S-8
prospectus for the 2004 Plan have been made




--------------------------------------------------------------------------------




available to the Grantee, and that he or she has read and understands the S-8
prospectus relating to the issuance of the Restricted Stock granted under the
terms and provisions of this Agreement and Restricted Stock Tax Withholding
Acknowledgement delivered in connection with this Agreement.
If you DO NOT WISH TO ACCEPT this Agreement, you must provide written notice of
your desire to reject the Agreement for the grant of Restricted Stock within
thirty (30) days of the receipt of this Agreement and such written notice must
be signed and dated. Please send such written notice to Stock Plan
Administration, at 2250 Lakeside Blvd., Richardson, Texas, 75082, Attention: Kim
Butzke. Again you must return your written notice of rejection of this Agreement
within 30 days of receipt of this Agreement.




